Affix-med by unpublished PER CURIAM opinion.
Unpublished opinions ax-e not binding precedent in this circuit.
PER CURIAM:
Peter Burke, Sr., appeals the district court’s order granting summary judgment in favor of the Defendants and dismissing his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Burke v. Owens, No. 5:07-ct-03162-FL (W.D.N.C. Jan. 29, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.